
	

115 HR 6314 RH: Health Savings Act of 2018
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 657
		115th CONGRESS2d Session
		H. R. 6314
		[Report No. 115–848]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2018
			Mr. Burgess (for himself and Mr. Roskam) introduced the following bill; which was referred to the Committee on Ways and Means
		
		July 19, 2018Additional sponsor: Mr. Rokita
			July 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 6, 2018
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow bronze and catastrophic plans in connection
			 with health savings accounts.
	
	
 1.Short titleThis Act may be cited as the Health Savings Act of 2018. 2.Allowance of bronze and catastrophic plans in connection with health savings accounts (a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(E)Bronze and catastrophic plans treated as high deductible health plans
 (i)In generalThe term high deductible health plan shall include any plan described in subsection (d)(1)(A) or (e) of section 1302 of the Patient Protection and Affordable Care Act.
 (ii)Certain rules not applicableSubparagraphs (C) and (D) shall not apply with respect to any plan described in clause (i).. (b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2018, in taxable years ending after such date.
			
	
		July 19, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
